Dear Mr. Wooden:
You have requested the opinion of this office regarding the combined factor upon which assessor's salaries are based, in accordance with R.S. 47:1907.  Specifically, you question whether the population factor utilized to determine assessor's salaries should be based upon the latest United States Census (regularly released decennially), or if the salaries should be based upon Louisiana Tech University's annual population projections.
As you point out in your request, R.S. 47:1907(A) refers to "the latest recognized census for each parish", and R.S.47:1907(C) refers to the "Population of parish per latest decade United States census".  We also note that R.S. 47:1907(D) refers to the "latest decade United States census" as well.
According to your letter, you regard the difference in language employed in paragraphs (A) and (C) as presenting a conflict.  This office must respectfully disagree.
Our research did not reveal a statutory definition of the term "census".  However, we are guided by R.S. 1:3 in the interpretation of statutes, and conclude that the term must be construed according to its common and ordinary usage.  According to Webster's II New Riverside University Dictionary, "census" is defined as "an official, usu. periodic enumeration of a population".  In our opinion, this signifies a count.  On the other hand, Louisiana Tech prepares population "projections", as opposed to an actual count or enumeration of the population.
It is the further opinion of this office that the term "census", as used in paragraph (A) should be construed in reference to the other paragraphs of R.S. 47:1907, which clearly refer to the federal census.  When the words of a law are ambiguous, the meaning must be sought by examining the text of the law as a whole.  C.C. Art. 12.
We also note that R.S. 1:11 directs that "except as otherwise provided", the population of each parish "is that shown by the regular or special federal census", indicating the legislature's intent that the word "census" refers to the United States Census.  Laws on the same subject matter must be interpreted in reference to each other.  C.C. Art. 13.
It is the opinion of this office that the population factor used to determine assessor's salaries, in accordance with R.S.47:1907, must be based upon the latest United States Census, as opposed to the projections prepared by Louisiana Tech.
Trusting this adequately responds to your request, I remain,
Yours very truly,
                           RICHARD P. IEYOUB Attorney General
                           BY: JEANNE-MARIE ZERINGUE Assistant Attorney General
RPI:JMZ:jav 0280n